Citation Nr: 0713596	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  02-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to a compensable evaluation for perianal 
excoriation, hemorrhoids.  

5.  Entitlement to a compensable evaluation for postoperative 
septorhinoplasty.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a left 
ankle disability, and found no new and material evidence had 
been submitted to reopen a service connection claim for a low 
back disability.  The veteran was also denied compensable 
ratings for hemorrhoids and residuals of a septorhinoplasty.  
The veteran subsequently initiated and perfected appeals of 
these determinations.  The veteran testified before a 
Decision Review Officer at the RO in March 2003.  In June 
2005, the veteran testified before the undersigned Veterans 
Law Judge, seated at the RO.  

This appeal was originally presented to the Board in February 
2006, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Competent evidence of a current left ankle disability 
resulting from an in-service disease or injury has not been 
presented.  

2.  The veteran was denied service connection for a back 
disorder within a September 1988 rating decision, and was so 
informed the same month.  He did not initiate an appeal of 
this denial.

3.  Subsequent to the September 1988 rating decision, the 
veteran has submitted additional private medical records; 
this evidence is not cumulative or redundant of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.  

4.  The veteran's hemorrhoids are characterized by pain and 
some bleeding in the perianal region with bowel movements; 
however, neither internal nor external hemorrhoids are 
present on objective examination.  

5.  The veteran's residuals of a septorhinoplasty include 80 
percent occlusion of his nasal passages bilaterally.  


CONCLUSIONS OF LAW

1.  A current left ankle disability was not incurred during 
military service, and service connection for such a 
disability must be denied.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2. The September 1988 rating decision that denied entitlement 
to service connection for a back disorder is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

3.  Evidence received since the RO's September 1988 rating 
decision which denied service connection for a back disorder 
is new and material, and the veteran's claim for that 
disability may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

4.  The criteria for a compensable rating for the veteran's 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, Diagnostic Code 
7336 (2006).  

5.  The criteria for a 10 percent rating and no higher for 
the veteran's residuals of a septorhinoplasty have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.31, 4.97, Diagnostic Codes 6502, 6514 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in April 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The April 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in September 2006.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the veteran's service-connected 
disabilities since he was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The September 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
left ankle disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the veteran's increased ratings claims, since the 
RO assigned the disability rating at issue here for the 
claimant's service-connected hemorrhoids and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  In the case of his septorhinoplasty residuals, the 
veteran retains the right to appeal any effective date 
assigned for the compensable rating awarded herein.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I. Service connection - Left ankle disability

The veteran seeks service connection for a left ankle 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

At the time the veteran was examined for military service in 
February 1985, he had no disabilities of the ankles.  
However, in April 1987 he was seen for pain of the left ankle 
after jumping off an armored vehicle.  On physical 
examination no neurological or vascular impairment was noted, 
and his ankle was stable.  A left ankle sprain was diagnosed.  
An X-ray of the left ankle was negative.  He was given 
medication for his pain, and his left ankle was cast for 
three weeks.  Thereafter, he did not seek further treatment 
for a left ankle disability.  

Immediately following service, the veteran was afforded VA 
general medical examination in February 1988 secondary to 
several unrelated service connection claims.  No left ankle 
disabilities were reported by the veteran or noted on 
objective physical examination at that time.  

A VA orthopedic examination was afforded the veteran in May 
2002.  He stated he injured both ankles while jumping from an 
armored vehicle during service.  He claims both ankles were 
cast following this injury.  Since service, he reportedly has 
experienced chronic pain of his left ankle, especially with 
use.  He reported no further injuries to his left ankle since 
service.  On physical examination, the veteran was healthy in 
appearance, with good posture and a normal heel-toe gait.  
Both feet and ankles were normally aligned, without swelling 
or deformity.  The veteran did report pain across both 
ankles.  Range of motion testing indicated dorsiflexion to 10 
degrees bilaterally, plantar flexion to 25 degrees 
bilaterally, inversion to 15 degrees bilaterally, and 
eversion to 5 degrees.  Strength of the left ankle was within 
normal limits, albeit with complaints of pain.  X-rays of 
both ankles were normal, with no residuals of fracture or 
other bony abnormalities.  No arthritis was noted.  The final 
impression was of a history of injury to both ankles, with 
subjective complaints of pain, and no objective evidence of 
fracture, arthritis, or other abnormality.  

At his March 2003 personal hearing before a decision review 
officer, and June 2005 personal hearing before a Veterans Law 
Judge, the veteran stated he continued to experience pain, 
instability, and weakness of the left ankle.  

The veteran has also submitted private medical records in 
support of his claim.  In a March 2003 statement from the 
Shelby Family Care Center, P.H.E., M.D., stated the veteran 
"continues to have sprains/ankle instability in the left 
ankle since injury in 1987."  According to a February 2006 
statement from D.L.E., N.P., the veteran has had ankle pain 
since a 1987 motor vehicle accident in service.  He 
exacerbated these and other injuries in a post-service 1995 
motor vehicle accident.  Ms. E. stated the veteran continues 
to experience chronic pain secondary to his various injuries.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a grant of 
service connection for a left ankle disability.  Central to 
any service connection claim is a competent diagnosis of a 
current disability.  See Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  However, in the present case, a May 2002 VA 
orthopedic examination was negative for objective evidence of 
fracture, arthritis, or other abnormality of the left ankle.  
The only finding was the veteran's subjective reports of 
pain.  Such pain, absent a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted]; see also Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
competent evidence of a current left ankle disability for 
which service connection may be granted, service connection 
for a left ankle disability must be denied.  

The Board notes that a brief March 2003 statement from the 
Shelby Family Care Center, P.H.E., M.D., stated the veteran 
"continues to have sprains/ankle instability in the left 
ankle since injury in 1987."  However, his statement was 
submitted without any discussion of X-ray findings or 
supporting clinical evidence.  The author of that statement, 
Dr. E., did not indicate what, if any, tests were performed, 
or what prior records were reviewed.  Thus, the Board does 
not consider the March 2003 statement, in and of itself, 
evidence of a current or chronic disability.  Even assuming 
the veteran had a current left ankle disability on private 
examination in March 2003, Dr. E. did not address why no such 
disability was noted previously on VA examination in May 
2002.  He also did not indicate what effect, if any, the 
veteran's subsequent post-service 1995 motor vehicle accident 
may have had on any pre-existing injury.  As Dr. E. did not 
indicate he reviewed any prior medical records, including 
service medical records, his statement that any current 
disability has been ongoing "since injury in 1987" must be 
based solely on the veteran's self-reported history.  As 
such, Dr. E.'s statement is of limited probative value, and 
is not found convincing by the Board.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

Likewise, the February 2006 statement from D.L.E., N.P., 
indicated only that the veteran experienced chronic pain 
secondary to his prior motor vehicle accidents.  Ms. E. did 
not diagnosis a disability other than pain.  As noted above, 
pain alone, without an underlying clinical diagnosis, is not 
enough.  Id.  In the absence of a current disability, service 
connection for a left ankle disability must be denied.  

The veteran himself has alleged that he has a current left 
ankle disability which was originally incurred in service.  
However, as a layperson, he is not capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Overall, the preponderance of the evidence is against the 
grant of service connection for a left ankle disability, as 
the veteran has not presented competent evidence of a current 
disability which was incurred during military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. New and material evidence - Low back disability

The veteran seeks to reopen his service connection claim for 
a low back disability.  Service connection for a back 
condition was initially denied by VA in a September 1988 
rating decision.  The veteran did not appeal this rating 
decision; thus, this decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the RO determined in September 1988 that 
the veteran's diagnosed spinal disabilities, spina bifida 
occulta at S1 and spondylolysis at L5 were pre-existing 
congenital disabilities which were not aggravated by service.  
As constitutional or developmental disabilities, service 
connection was not warranted for these disorders.  As the 
veteran has submitted new and material evidence since that 
September 1988 determination, his claim may be reopened.  

Since the RO's prior final denial, the veteran has submitted 
private and VA examination records confirming a current low 
back disability for which service connection could 
theoretically be granted.  For example, a June 2003 letter 
from R.E.M.H., M.D., confirms lumbar radiculopathy into the 
right leg.  Dr. H. further stated this disability could be 
related to the veteran's motor vehicle accident in 1987 
during military service.  An August 1995 MRI ordered by Dr. 
H. also confirmed disc herniation at L5-S1.  Review of these 
records confirms they are new, in that they were not of 
record at the time of the prior final denial, and they are 
not cumulative and redundant of evidence already considered.  

Next, the Board finds the veteran's private medical treatment 
records from Dr. H. are material, as they indicate the 
veteran has a current disability of the spine which is not 
congenital or developmental, and for which service connection 
could possibly be granted.  Additionally, Dr. H. suggests the 
possibility of a nexus between the veteran's current 
diagnosis and his in-service 1987 motor vehicle accident.  As 
the veteran's claim was previously denied based on a lack of 
evidence of a spinal disability for which service connection 
could be granted, this new evidence clearly relates to an 
unestablished fact necessary to substantiate the claim.  As 
it also raises a reasonable possibility of substantiating the 
claim, it is material.  

The veteran having submitted new and material evidence, his 
service connection claim for a low back disability must be 
reopened and considered on the merits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  
 
III. Increased rating - Hemorrhoids

The veteran seeks a compensable rating for his service-
connected hemorrhoids.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

As was noted above, the veteran has been assigned a 
noncompensable rating for this disability.  Hemorrhoids are 
generally rated under Diagnostic Code 7336, which provides a 
noncompensable evaluation for mild or moderate hemorrhoids.  
A 10 percent rating is warranted for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2006).  

Upon receipt of his claim, the veteran was afforded VA 
examination in July 2002.  He stated he first experienced 
hemorrhoids in 1987, during service.  Currently, he 
experienced pain and bleeding in the rectal area 
approximately twice a week.  He used medicated wipes and 
ointment for his hemorrhoids, and these provided some relief.  
Bowel movements were regular.  On objective examination of 
the rectum, the veteran was without excoriations.  Sphincter 
tone was excellent, and no rectal masses were present.  His 
prostate was also normal in size and consistency.  No 
hemorrhoids or fissures were present.  The final impression 
was of hemorrhoids and perianal excoriations by history, with 
none currently present.  

At his March 2003 personal hearing before a Decision Review 
Officer, and June 2005 personal hearing before a Veterans Law 
Judge, the veteran stated his hemorrhoids bled and caused him 
pain and discomfort.  He had to use pads and medicated 
lotions to control these symptoms.  

More recently, the veteran was afforded VA examination of his 
hemorrhoids in September 2006.  He reported a recent history 
of blood in his stools a few times per month.  He also 
reported some rectal bleeding with bowel movements.  He 
initially used a topical ointment and suppositories, but 
currently used only the ointment, as needed.  He also used 
over-the-counter stool softeners.  He denied constipation, 
and said his bowel movements were regular.  He denied fecal 
leakage, thrombosed hemorrhoids, or prolapsed masses.  No 
history of surgery for his hemorrhoids was noted.  He also 
denied any anemia related to his hemorrhoids, fistulas, 
fissures, or perirectal abscesses.  On objective examination 
the veteran was moderately nourished.  On rectal evaluation, 
minimal erythema of the perirectal skin was observed.  No 
bleeding, secondary infection, excoriations, or prolapsed 
masses were noted.  Sphincter tone was normal, and no 
fistulas, fissures, or internal or external hemorrhoids were 
present.  The examiner found no clinical evidence of anemia.  
The final impression was of hemorrhoids by history, with no 
current findings of hemorrhoids.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
rating for the veteran's hemorrhoids.  The record does not 
reflect large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences, 
as is required for a higher rating of 10 percent.  Both the 
July 2002 and September 2006 VA examination reports are 
negative for any current hemorrhoids, and the veteran has not 
submitted private medical evidence confirming recurrent large 
or thrombotic, irreducible hemorrhoids.  In the absence of 
such evidence, a compensable rating for hemorrhoids must be 
denied.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hemorrhoids have themselves 
required no extended periods of hospitalization since the 
initiation of this appeal, and are not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's hemorrhoids.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Increased rating - Post-operative septorhinoplasty

The veteran seeks a compensable rating for his service-
connected residuals of a septorhinoplasty.  This disability 
is currently rated under Diagnostic Code 6502, for deviation 
of the nasal septum.  This Code provides a maximum rating of 
10 percent for traumatic nasal septum deviation with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2006).  In every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2006).

Upon receipt of the veteran's claim, he was afforded VA 
examination in May 2002.  He gave a history of nasal bone 
fracture due to trauma during military service.  Two separate 
traumas were reported, and he stated he underwent two 
surgeries of his nose during service.  Currently, he 
experienced difficulty breathing, with pain, and occasionally 
a rash of the nose.  He denied any history of rhinitis, and 
did not use any medications for his nasal disability.  No 
history of chronic recurrent sinusitis was noted.  On 
physical examination his tympanic membranes were clear, and 
oropharyngeal mucus was pink and moist.  Obstruction was 
moderate on the right and patent on the left, with slight 
mucoid secretions.  No postnasal drainage was present.  X-
rays of the sinuses were positive for a prior fracture of the 
nasal bone.  

A December 2002 statement from A.I.D., M.D., was received.  
He stated he examined the veteran that same month and 
confirmed obstruction of his right nasal airway following 
previous nasal surgeries which have resulted in scar tissue 
of that passage.  

At his March 2003 personal hearing before a Decision Review 
Officer, and June 2005 personal hearing before a Veterans Law 
Judge, the veteran stated his nasal disability resulted in 
difficulty breathing, and pain of the sinuses.  

More recently, the veteran underwent VA medical examination 
of his sinuses in September 2006.  He reported a history of 
septal rhinoplasty during military service following trauma.  
Currently, he stated his right nostril was completely 
occluded, and he had difficulty breathing out of it.  He also 
experienced headaches secondary to his nasal occlusion, 
according to his statements.  However, he denied rhinorrhea, 
sneezing, or sinusitis, and he used no medications, including 
intranasal steroid nasal spray, for his symptoms.  On 
objective examination, the veteran's nasal mucosa was pink, 
without purulent drainage or crusting.  His nostrils were 80 
percent occluded bilaterally.  Tympanic membranes were intact 
bilaterally.  A CT scan of his sinuses revealed moderate left 
and severe right maxillary sinus polypoid mucosal thickening 
with evidence of air-fluid levels.  The findings were 
suggestive of acute sinusitis.  Fractures, possibly old, of 
the nasal bones were present bilaterally.  His nasal septum 
was deviated to the right.  

After considering the totality of the evidence, the Board 
finds a compensable rating of 10 percent is warranted for the 
veteran's residuals of a septorhinoplasty.  Diagnostic Code 
6502 provides a 10 percent rating for 50 percent or higher 
obstruction of the veteran's nasal passages; according to the 
September 2006 VA examination report, the veteran has 80 
percent occlusion of his nasal passages bilaterally.  Thus, a 
10 percent rating is warranted for this disability.  See 
38 C.F.R. § 4.7 (2006).

However, the preponderance of the evidence is against award 
of a disability rating in excess of 10 percent for the 
veteran's residuals of a septorhinoplasty.  As noted above, a 
10 percent rating is the maximum schedular rating under 
Diagnostic Code 6502.  Nevertheless, VA may consider other 
analogous rating criteria if the facts and circumstances 
warrant.  See 38 C.F.R. § 4.20 (2006).  In the present case, 
evaluation of his residuals of a septorhinoplasty under other 
diagnostic criteria would not result in a higher rating.  
While the September 2006 VA examination report indicated the 
veteran exhibited acute sinusitis on CT scan, a higher 
evaluation under Diagnostic Code 6514 for sinusitis requires 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Code 6514 (2006).  Such impairment has not been found in the 
present case.  While the veteran does complain of frequent 
sinus headaches, he is not shown to require antibiotic 
treatment, and has not reported six or more episodes 
characterized by headaches, pain, and a purulent discharge or 
crusting.  Overall, the preponderance of the evidence is 
against a disability rating in excess of 10 percent under 
Diagnostic Code 6514 or any related Code for sinus or nasal 
disorders.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a septorhinoplasty 
have themselves required no extended periods of 
hospitalization since the initiation of this appeal, and are 
not shown by the evidence to present marked interference with 
employment in and of itself.  While the veteran is currently 
unemployed, the record does not indicate that such 
unemployment results from his service-connected nasal 
disability.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the evidence supports a disability rating of 
10 percent and no higher for the veteran's residuals of a 
septorhinoplasty, resulting in bilateral nasal passage 
occlusion.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a left ankle disability 
is denied.  

The claim of entitlement to service connection for a back 
disability is reopened, and to this extent only, the appeal 
is granted.  

Entitlement to a compensable rating for hemorrhoids is 
denied.  

Entitlement to a 10 percent rating and no higher for 
residuals of a septorhinoplasty is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

REMAND

The veteran's service connection claim for a back disability 
having been reopened, it may now be considered on the merits.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  However, congenital and 
developmental disabilities are not diseases or injuries 
within the meaning of pertinent laws and regulations.  
38 C.F.R. § 3.303 (2006).   

In the present case, the service medical records confirm the 
veteran was involved in a motor vehicle accident in May 1987, 
during military service.  Additionally, this accident was 
found to have been incurred in the line of duty and not as 
the result of misconduct.  Nevertheless, a military medical 
evaluation board determined the veteran's spondylosis of the 
lumbosacral spine pre-existed service, but was aggravated 
therein.  As noted above, the RO determined in September 1988 
that spondylosis was a congenital or development disability, 
for which service connection could not be awarded.  Because 
the veteran now has a current diagnosis of a disability of 
the lumbosacral spine for which service connection may be 
granted, as well as medical evidence of a motor vehicle 
accident during military service, he has submitted sufficient 
evidence to trigger VA's duty to assist him in the 
development of his claim by affording him a VA medical 
examination and opinion.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
orthopedic examination for the purpose of 
evaluating his claimed low back 
disability.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  The 
examiner's attention is directed to the 
service medical records and medical board 
proceedings surrounding his 1987 in-
service motor vehicle accident and 
subsequent separation from service.  All 
necessary diagnostic tests, including x-
rays, should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the appellant and reviewing his 
medical history, the examiner should 
identify any current disabilities of the 
appellant's low back.  Based on a review 
of the claims file and the examination 
findings, the examiner should state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any existing low 
back disability is the result of, or is 
otherwise related to, a low back injury in 
service.  The examiner should also state 
whether any current disability of the low 
back constitutes a congenital or 
developmental defect or disease, and if a 
congenital or developmental disease, 
whether such disease was aggravated during 
military service.  [Aggravation is defined 
as a permanent increase in disability 
beyond the natural progress of the 
disorder, and not the result of temporary 
or intermittent flare-up.]  The examiner 
should provide a complete rationale for 
all conclusions reached.  

2.  When the development requested has 
been completed, the veteran's service 
connection claim for a low back disability 
should again be reviewed by the RO on the 
basis of any additional evidence received.  
If the benefit sought on appeal is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


